DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Final Office Action in response to Applicant’s response on 06/30/2022 to Examiner's Non-Final communication on 03/31/2022. 
Claims 1-9, and 32-40, 42-44 have been examined in this Application. Claim 44 is newly presented. All other claims have been cancelled. 
No new information disclose statement has been filed. 

Response to Arguments
Applicant's arguments, filed 06/30/2022, pages 12-15, in regards to claim rejections under 35 U.S.C. §103 have been considered but are not persuasive. Furthermore, the arguments are moot in light of the newly relied upon references, which are provided in efforts of expediting prosecution. The references, see rejection below, clearly recite Applicant’s claim of invention. 
The removal of the previously relied upon references is not an indication that that the references failed to disclose the Applicant’s claimed invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 44, the claim is directed to the beacon, which is outside the scope of the claimed limitation as indicated in claim 1. Claim 1 is directed to an electronic device, the device does not comprise the beacon, therefore, claim 44 is outside the scope of the claim and therefore is indefinite and rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 32-40, 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0005217 to Granbery (Granbery), in view of U.S. Patent Application Publication 2010/0082445 to Hodge et al. (“Hodge”).

Per claims 1, 32, and 42 Granbery teaches all of the following limitations: 
A method comprising: at an electronic device comprising a secure element that comprises at least one payment credential (device includes hardware and memory storing payment options and the memory is a secure memory) [Abstract, Paragraphs 0024, 0026, 0038 and Fig 1]:
accessing credential availability data indicative of the at least one payment credential (payment credential data is accessed via memory on user device) [Paragraphs 0065-0066, 0070-0071 and Figure 4];
receiving, responsive to the electronic device being located within a particular distance of a beacon device associated with a merchant subsystem and via a broadcast message from the beacon device associated with the merchant subsystem, merchant context data associated with the merchant subsystem, wherein the merchant context data is indicative of a preference for a first type of payment credential over a second type of payment credential, the broadcast message being received via a first communications path  [Abstract, Paragraphs 0076-0077 and Figures 4-5]; and 
automatically switching, at the electronic device, a default payment credential stored for transactions with a wireless terminal of the merchant subsystem to be the first or second type of payment credential based at least in part on the accessed credential availability data and the received merchant context data  [Paragraphs 0076-0080 and Figures 4-5 and Claim 21];
presenting the default payment credential as a recommended payment credential for a transaction with the wireless terminal of the merchant subsystem [Paragraphs 0076-0080 and Figures 4-5 and Claim 21]
receiving, at the electronic device and responsive to presenting the default payment credential as the recommended payment credential for the transaction, a user selection of the presented default payment credential [Paragraphs 0076-0080, 0097-0098 and Figures 6, and 8];
performing, responsive to the user selection and by the secure element of the electronic device, the transaction with the merchant subsystem using the default payment credential, the transaction is being conducted via a second communications path that differs from the first communications path [Paragraphs 0080,0089-00914 and Figures 7-8].

Granbery does not explicitly disclose:
Although Granbery teaches determining updates to payment methods and a memory storing the user relation with merchants and payment preferences, as indicated above, Granbery does not explicitly disclose storing the default payment credential in the secure element.
Hodge explicitly teaches storing the default payment credential in the secure element [Paragraphs 0064-0069 and 0127].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Granbery, which explicitly discloses using user device information, location, and merchant information received via a beacon to determine payment preference and storing user association with a merchant, to include the teachings of Hodge to explicitly disclose storing the default payment credential in the secure element in motivation of enhancing user experience. 
Per claims 2, and 33 Granbery teaches further comprising, at the electronic device, accessing user preference data, wherein the presenting comprises presenting the payment recommendation data further based at least in part on the accessed credential availability data, the received merchant context data, and the accessed user preference data [Paragraphs 0076-0080 and Figures 4-5 and Claim 2].
Per claim 3, Granbery teaches wherein the merchant context data is received via an online merchant application running on the electronic device [Paragraphs 0019-0020].
Per claims 4, and 38 Granbery teaches wherein the merchant context data is received by the electronic device directly from the merchant subsystem [Paragraphs 0076-0080 and Figures 4-5 and Claim 2].
Per claims 5, and 34 Granbery teaches wherein: the at least one payment credential comprises the first type of payment credential and the second type of payment credential; and the presented default payment credential comprises information recommending use of the first type of payment credential ahead of the second type of payment credential [Paragraphs 0061, 0076-0080, and 0098]. 
Per claims 6, and 35 Granbery teaches wherein: the at least one payment credential comprises the first type of payment credential and the second type of payment credential; and the presented default payment credential comprises information indicative of the first type of payment credential but not the second type of payment credential [Paragraphs 0061, 0076-0080, and 0098].
Pre claims 7, and 36 Granbery teaches wherein: the at least one payment credential comprises the first type of payment credential, the second type of payment credential, and a third type of payment credential; the presented default payment credential comprises information indicative of the first type of payment credential but not the third type of payment credential  [Paragraphs 0061, 0076-0080, and 0098].
Per claims 8, and 37 Granbery teaches wherein: the at least one payment credential comprises the first type of payment credential but not the second type of payment credential; and the presented default payment credential comprises information indicative of the first type of payment credential and information indicative of the second type of payment credential [Abstract, Paragraphs 0061, 0076-0080, and 0098].
Per claim 9, Granbery teaches wherein the presented default payment credential comprises information describing the benefit of using the first type of payment credential (the user is shown which payment method provides the best incentive(s)) [Paragraphs 0061, 0076-0080, and 0098].
Per claim 39, Granbery teaches wherein the merchant context data is received by the electronic device directly from the merchant subsystem via a broadcast signal [Abstract, Paragraph 0022].
Per claim 40 Granbery teaches wherein the second communications path comprises an NFC communications path and the first communications path comprises a short-range communications path that has a longer transmission range than the NFC communications path. [Paragraphs 0062, 0092, and 0101].
Per claim 43, Granbery teaches wherein automatically switching, at the electronic device, the default payment credential for the transaction with the merchant subsystem to be the first or second type of payment credential based at least in part on the accessed credential availability data and the received merchant context data further comprises: determining, based at least in part on the received merchant context data, that the first type of payment credential is preferred by the merchant subsystem; determining, based at least in part on the accessed credential availability data, that the default payment credential stored for the transactions with the merchant subsystem corresponds to the second type of payment credential; and responsive to determining that the stored default payment credential corresponds to the second type of payment credential, automatically switching the default payment credential for the transaction with the merchant subsystem to be the first type of payment credential [Paragraphs 0031, 0038, 0043, 0061, 0076-0080, and 0098 and Figures 4-5 and Claim 21].
Per claim 44, Granbery teaches wherein the beacon device is separate from the wireless terminal and physically co-located with the wireless terminal in a same physical location associated with the merchant subsystem [Paragraph 0064-0068].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
PATENT 7413113 to Zhu discloses The system has a set of rules for selecting one of a set of virtual cards e.g. smart cards. A processor applies one of the set of rules to automatically select one of the set of virtual cards based on context, where a portion of the context is based on a physical location of the system. Another portion of the context is based on information received from a reader communicating with a processor. The processor automatically selects a subset from of the set of virtual cards appropriate for the context, where a user interface enables a user to select one of the set of virtual cards.
PGPUB 2014/0172576 to Spears et al. discloses using mix mode communications depending on user location and sending offers to user based on the user location. User offers are selected / payments are selected based on user location. 
PGPUB 2014/0122328 to Grigg teaches making a payment using a portable mobile communication apparatus. An exemplary portable mobile communication apparatus is configured to: initiate presentation of a first option on a user interface to pay via readable indicia (e.g., a QR code), initiate presentation of a second option on the user interface (e.g., the same user interface) to pay via a short-range wireless mechanism (e.g., NFC), and determine a payment option selected by a user. Payment preferences are made to the user based on the merchant, user selection, and previous data. 
PGPUB 2014/0114780 to Menefee et al. teaches a payment processing device for processing payment from a consumer at a merchant location using a user device, the device comprising a presence detection module configured to detect presence of the user device at the merchant location; and a checkout module configured to communicate with a backend system to verify an identity of the user device, to receive payment information from the user device, and to transmit payment information to a merchant point-of sale (POS) system. The communications used comprise long range and short range communication. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sincerely,


/El Mehdi Oussir/
Primary Examiner, Art Unit 3685
11/02/2022